Citation Nr: 1548940	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-13 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a blood pressure disorder, including hypertension, hypertension, and dysautonomia, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a psychiatric disorder, to include depression.

3.  Entitlement to a total disability rating based on individual unemployabilty (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 to December 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and February 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2015.  A transcript of that hearing has been associated with the claims file.

In regard to the Veteran's blood pressure disorder claim, the Board notes that the RO's January 2014 deferred rating decision and its January 2014 rating decision indicate that new and material evidence was required to reopen the claim as it had been previously denied in a February 2010 rating decision.  However, the Board finds that although the Veteran did not submit a notice of disagreement with the February 2010 decision, the Veteran's representative did file a statement in April 2010, on behalf of the Veteran, within one year of the decision.  The April 2010 statement was accompanied by a medical record, which included information regarding the Veteran's blood pressure disorder.  New and material evidence received within the one-year period prior to a rating decision becoming final is to be considered as having been received in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As such, the Board finds that the February 2010 rating decision is not final.  See 38 C.F.R. § 3.156(b).  Accordingly, the blood pressure disorder claim on appeal stems from the February 2010 rating decision.  

The Veteran's representative attempted to raise the issue of entitlement to service connection for a kidney disorder at the Veteran's September 2015 hearing.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. 
§§ 3.1(p), 3.155, 3.160 (2015).  

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in this case for further development.  With regard to the Veteran's blood pressure disorder claim, the Board first finds that medical records from the Veteran's private treating doctor, Dr. TO at the Watson Clinic, may not be complete.  Review of the claims file shows that medical records from this facility do appear to be complete through 2005.  However, it also appears that the Veteran has continued to receive treatment from this facility since 2005.  Importantly, in 2010, the Veteran submitted a statement noting treatment at the Watson Clinic in 2010.  He also stated that Dr. TO had told him that his blood pressure disorder was associated with his diabetes mellitus.  As such, the AOJ should attempt to obtain a complete set of records from this facility, to include updated medical records from 2005 to the present.  

Second, although the Veteran was afforded VA examinations for his blood pressure disorder claim, the Board notes that the Veteran has been diagnosed with dysautonomia.  The Veteran's VA examinations did not address this diagnosis.  As such, the Board finds that the Veteran should be afforded a new examination.  

With regard to the Veteran's claim for TDIU, the Board finds that the Veteran must be afforded a VA social and industrial survey.  The Board notes that although the Veteran was afforded VA examinations in connection with his TDIU claim, these examinations did not consider the cumulative impact of his service-connected disorders on his ability to work, nor did they properly consider the impact of the medications the Veteran is required to take for such conditions.  The Veteran should be afforded a VA social and industrial survey in order to ascertain the overall impact of his service-connected disabilities on his ability to work, both singularly and cumulatively, to include the impact of any of the medications he is taking due to service-connected disorders.  

Regarding the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include depression, remand is required to provide the Veteran with a statement of the case (SOC).  This issue was addressed in a December 2012 rating decision.  In January 2013, the Veteran filed a notice of disagreement regarding this issue.  The Board notes however, that no SOC has yet been issued addressing this issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Accordingly, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an SOC concerning his claim for service connection for a psychiatric disorder.  Advise him that he still needs to file a timely substantive appeal in response to the SOC to perfect an appeal to the Board concerning this claim.  38 C.F.R. §§ 20.200, 20.302(b) (2015).  Also advise him of the time limit for perfecting the appeal of this claim.  Only if he perfects an appeal of this additional claim should it be returned to the Board for further consideration.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include treatment records from the Watson Clinic from 2005 to the present.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  All information obtained must be made part of the paper or electronic file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

4.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination to determine the nature and etiology of any blood pressure disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

It should be noted that the Veteran was diagnosed with dysautonomia by Dr. KY in August 2013.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

First, the examiner must opine as to whether it is at least as likely as not any diagnosed blood pressure disorder, including hypertension, hypotension, and dysautonomia, had its onset in, or is otherwise related to, the Veteran's military service.  

Second, the examiner must provide an opinion regarding whether any diagnosed blood pressure disorder, including hypertension, hypotension, and dysautonomia, is caused or aggravated by the Veteran's service-connected disorders together, which includes diabetes mellitus.

Third, the examiner must provide an opinion regarding whether any diagnosed blood pressure disorder, including hypertension, hypotension, and dysautonomia, is caused or aggravated by the medication the Veteran takes for his service-connected disorders, including diabetes mellitus, neuropathy of the four extremities, hearing loss, tinnitus, and erectile dysfunction.

5.  After the above development has been completed, obtain a social and industrial survey to ascertain the Veteran's employment functioning.  The claims file must be made available to the examiner.  Review of such must be noted.  The report from this survey must include comments on the Veteran's day to day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities - diabetes mellitus, polyneuropathy of the lower extremities, bilateral hearing loss, tinnitus, neuropathy with carpal tunnel syndrome of the upper extremities, and erectile dysfunction.  Information must be sought from prior or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing.  The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The examiner must review and comment on the following:  Social Security Administration records; VA examinations of June 2011; VA medical records; private medical records; and lay statements.

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




